COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Senior Judge Overton
Argued at Norfolk, Virginia


REGINALD SLADE
                                           MEMORANDUM OPINION * BY
v.   Record No. 0122-98-1                  JUDGE NELSON T. OVERTON
                                                APRIL 13, 1999
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Randolph T. West, Judge

             Darell Sayer (Ferrell, Backus, Sayer, Nicolo
             & Mobley, P.C., on brief), for appellant.

             Marla Graff Decker, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.


     Reginald Slade (appellant) appeals his conviction for

possession of cocaine in violation of Code § 18.2-250.       On

appeal, appellant argues that the trial court erred by failing

to grant his motion to suppress the evidence.       He also argues

that the evidence was insufficient to prove that he possessed

cocaine.     Finding no error, we affirm the conviction.

                                 FACTS

     Because we find that appellant’s motion to suppress the

evidence was untimely made and was procedurally barred, we




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
recite only the facts as related to the sufficiency of the

evidence.

     On March 17, 1997, officers of the Newport News Police

Department executed a search warrant at a residence located on

28th Street in Newport News.   The search warrant authorized a

search for evidence of selling and/or using narcotics at a

residence.   When the police entered the residence, they saw

between ten and twenty people inside the residence.      The police

found appellant and a woman lying on a bed in a small bedroom

located at the top of the stairs.       The police also found a

marble slab, a razor blade containing cocaine residue, and a

silver knife containing cocaine residue in plain view on a

dresser located a few feet from the bed on which appellant was

lying when the police entered the bedroom.      The officers

recovered scales containing cocaine residue from the dresser

drawer.    The door to the bedroom was closed when the officers

entered.

     Officer Best testified that one could see the top of the

dresser while lying on the bed.    Appellant told the police that

he had lived in the room for the past four months.      The officers

also recovered cocaine from a purse belonging to the woman who

was in the room with appellant.

     After the Commonwealth had presented its case-in-chief, and

when the Commonwealth moved to admit into evidence the



                                  -2-
certificates of analysis, appellant moved to dismiss the charge

on the ground that the police made an "unlawful," "no-knock"

entry into the residence in violation of appellant’s Fourth

Amendment rights.    Appellant moved to suppress the evidence

obtained by the police during their search of the residence.    He

also moved to strike the evidence.     The trial court denied both

motions.

                               ANALYSIS

                       I.   Motion to Suppress

                Defense motions or objections seeking
           (i) suppression of evidence on the grounds
           such evidence was obtained in violation of
           the provisions of the Fourth, Fifth or Sixth
           Amendments to the Constitution of the United
           States or Article I, Section 8, 10 or 11 of
           the Constitution of Virginia proscribing
           illegal searches and seizures and protecting
           rights against self-incrimination . . .
           shall be raised by motion or objection, in
           writing, before trial. The motions or
           objections shall be filed and notice given
           to opposing counsel not later than seven
           days before trial. A hearing on all such
           motions or objections shall be held not
           later than three days prior to trial, unless
           such period is waived by the accused, as set
           by the trial judge. The court may, however,
           for good cause shown and in the interest of
           justice, permit the motions or objections to
           be raised at a later time.

Code § 19.2-266.2.

     Appellant did not file a written motion to suppress before

the trial, and he moved to suppress the evidence only after the

Commonwealth had presented its case-in-chief.    Therefore,



                                 -3-
appellant's motion was untimely.      See id.   Appellant also failed

to show good cause for his failure to file a written motion or

why the "ends of justice" required the trial court to consider

the motion.   Accordingly, the trial court did not err in denying

the motion.

                 II.   Sufficiency of the Evidence

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"        Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).

          Possession may be actual or constructive.
          Constructive possession may be established
          by "evidence of acts, statements, or conduct
          of the accused or other facts or
          circumstances which tend to show that the
          defendant was aware of both the presence and
          the character of the substance and that it
          was subject to his dominion and control."

Logan v. Commonwealth, 19 Va. App. 437, 444, 452 S.E.2d 364,

368-69 (1994) (en banc) (citation omitted).       "Circumstantial

evidence of possession is sufficient to support a conviction

provided it excludes every reasonable hypothesis of innocence."

Spivey v. Commonwealth, 23 Va. App. 715, 724, 479 S.E.2d 543,

548 (1997).

          Although mere proximity to drugs is
          insufficient to establish possession, it is
          a circumstance which may be probative in
          determining whether an accused possessed



                                -4-
           such drugs. Ownership or occupancy of the
           premises is likewise a circumstance
           probative of possession. Thus, in resolving
           this issue, the Court must consider "the
           totality of the circumstances disclosed by
           the evidence."

Id. at 725, 479 S.E.2d at 548 (citations omitted).

     From the evidence presented, the fact finder could infer

beyond a reasonable doubt that appellant was aware of the

presence and character of the cocaine and that it was subject to

his dominion and control.   See id. at 724, 479 S.E.2d at 548.

Although there were other people present in the residence at the

time the officers executed the search warrant, only appellant

and one woman were in the small bedroom where the police found

the cocaine residue.   In addition, possession need not be

exclusive and may be shared.   See Josephs v. Commonwealth, 10

Va. App. 87, 99, 390 S.E.2d 491, 497 (1990).

     Further, appellant admitted to the police that he had been

living for four months in the room in which the drugs were

found.   Moreover, the police found the cocaine and drug

paraphernalia in plain view on the top of a dresser located a

few feet from the bed on which appellant was lying.   Therefore,

"[t]he only reasonable hypothesis arising from such evidence is

that [appellant] constructively possessed the cocaine . . .

found . . . in plain view . . . [and was] aware of the nature




                                -5-
and character of the drugs."   Spivey, 23 Va. App. at 725, 479

S.E.2d at 548.

     For the foregoing reasons, we affirm the conviction.

                                                        Affirmed.




                                -6-